DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/8/2021, 1/7/2020 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/10/2022”. Applicant's amendments of claims 1 and 6; cancellation of claims 10-20 and submission of new claim 21-22 with the same reply have been entered by the Examiner. Upon entry of the
amendments, claims 1-9, 21-22 are pending wherein claim 1 is independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to Claim 4, the limitation “a planar top surface” in line 2 renders the claim unclear since it unclear f it is the same planar top surface as in line 12 and 13 of claim 1 or a separate planar top surface. This claim is being examined as best understood to mean the planar top surface that has been recited in Claim 1. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently discloses a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between). Similarly, the limitation “attached” is being interpreted broadly to include both “direct attachment” and “indirect attachment”.

Claims 1, 5-8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2017/0372996 A1 hereinafter Matsumoto) in view of Cabral et al (US 2013/0234620 A1 hereinafter Cabral) and further in view of Kim (US 2014/0167276 A1 hereinafter Kim).
Regarding claim 1, Matsumoto discloses in Fig 5: A semiconductor die comprising:
a semiconductor substrate (9);
semiconductor devices (8: transistors) located on the semiconductor substrate;
dielectric material layers (See Fig 5 and mark-up below) embedding metal interconnect structures (10-11) that are connected to nodes of the semiconductor devices and overlying the semiconductor substrate (9) [0078];
bonding pads (12) located on the dielectric material layers and electrically connected to a subset of the metal interconnect structures (See Fig 5); and
an adhesive layer (4fa: organic insulating film: Since the organic insulating layer 4fa is formed to attach the layer 4fb to the passivation layer shown in the mark-up – it is being read on the limitation “adhesive layer” since an adhesive layer joins two different objects to one another) overlying the dielectric material layers (Fig 5) and attached to the dielectric material layers (See Fig 5) [0097]; and 
a polymerized material layer (4fb: made of Polyimide is being used to recite a polymerized material layer since polyimide when used as an insulating layer in semiconductor arts is cured and thus polymerized) overlying the dielectric material layers and contacting and attached to a top surface of the adhesive layer, wherein the polymerized material layer has a planar top surface and includes openings (4h) therethrough [0137].

    PNG
    media_image1.png
    507
    806
    media_image1.png
    Greyscale

Matsumoto does not disclose:  adhesive layer comprises a pressure sensitive adhesive material or thermoplastic adhesive material and wherein a horizontal cross-sectional area of each opening through the polymerized material layer decreases with a vertical distance from the semiconductor substrate.
However, Cabral in a similar structure teaches in Fig 9: and wherein a horizontal cross-sectional area of each opening (55 in Fig 7) through the insulating material layer decreases with a vertical distance from the semiconductor substrate (5) [0073, 0074,0080].
References Matsumoto and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Matsumoto with the specified features of Cabral because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Matsumoto and Cabral so that a horizontal cross-sectional area of each opening through the polymerized material layer decreases with a vertical distance from the semiconductor substrate as taught by Cabral in Matsumoto’s device since, this provides for an improved TDDB(time dependent breakdown) for the interconnects [0032].
However, Kim in a similar structure teaches [0027] that the organic insulating film used in a semiconductor packaging structure is a thermoplastic resin.
References Matsumoto, Kim and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Matsumoto and Cabral with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Matsumoto, Kim and Cabral so that the organic insulating film used in a semiconductor packaging structure is a thermoplastic resin as taught by Kim in Matsumoto’s and Cabral’s device since, thermoplastic resins are one of the most commonly used insulating materials in semiconductor arts for their electrical isolation and mechanical stability.

Regarding claim 5, Matsumoto, Kim and Cabral disclose: The semiconductor die of Claim 1, Matsumoto further discloses: wherein each of the bonding pads (12) is physically exposed (through via opening 4h) underneath a respective one of the openings through the polymerized material layer (4fb) See Fig 5.

Regarding claim 6, Matsumoto, Kim and Cabral disclose: The semiconductor die of Claim 5, Matsumoto further discloses: further comprising  a passivation dielectric layer covering a topmost surface of the dielectric material layers (See Fig 5 and mark-up for claim 1)  and covering peripheral portions of each of the bonding pads (12), wherein the adhesive layer (4fa) contacts a top surface of the passivation dielectric layer (See mark-up for claim 1) and contacts a planar bottom surface of the polymerized material layer (4fb).

Regarding claim 7, Matsumoto, Kim and Cabral disclose: The semiconductor die of Claim 6, Matsumoto further discloses: wherein the passivation dielectric layer (see mark-up for claim 1) is physically exposed underneath each opening (4h) though the polymerized material layer (4fb).

Regarding claim 8, Matsumoto, Kim and Cabral disclose: The semiconductor die of Claim 1, Matsumoto further discloses: wherein the polymerized material layer (4fb) comprises a polymerized polyimide layer [0099] See note for claim 1.

Regarding claim 21, Matsumoto, Kim and Cabral disclose: The semiconductor die of Claim 1, Matsumoto further discloses: wherein an entirety of each interface between the adhesive layer (4fa) and the polymerized material layer (4fb) is located within a horizontal plane including the planar bottom surface of the polymerized material layer (See Fig 5).

Regarding claim 22, Matsumoto, Kim and Cabral disclose: The semiconductor die of Claim 1, Matsumoto further discloses: wherein a surface of the adhesive layer (4fa) is physically exposed to each opening through the polymerized material layer (4fb) See Fig 5.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2017/0372996 A1 hereinafter Matsumoto) in view of Cabral et al (US 2013/0234620 A1 hereinafter Cabral) as applied to claim 1 above, and further in view of Kim (US 2014/0167276 A1 hereinafter Kim) and further in view of Nakagawa et al (US 2001/0049150 A1 hereinafter Nakagawa).
Regarding claim 2, Matsumoto, Kim and Cabral disclose: The semiconductor die of Claim 1.
Matsumoto, Kim and Cabral do not disclose: wherein sidewalls of the openings through the polymerized material layer have a respective concave vertical cross-sectional profile.
However, Nakagawa in a similar device discloses in Fig 9A-9D and [0246-0249] that the etch profile of an organic polymer depends on constituent gases and gas ratios. See Fig 9B which shows a curved sidewall profile of opening in an organic polymer.
Additionally, one of ordinary skilled in the art finds it obvious that the etch profile can also be affected by the chamber type, gas flow and gas pressure to meet the desired application requirements. As seen above from rejection of Claim 1, Cabral discloses a profile wherein the dielectric layer is wider at the top surface and hence the combined device would have the sidewalls of the openings (9B) through the polymerized material layer (2) have a respective concave vertical cross-sectional profile
References Matsumoto, Kim, Nakagawa and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Matsumoto, Kim and Cabral with the specified features of Nakagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Matsumoto, Kim, Nakagawa and Cabral so that sidewalls of the openings through the polymerized material layer have a respective concave vertical cross-sectional profile as taught by Nakagawa in Matsumoto’s, Kim’s and Cabral’s device since, this provides for a consistent etch process for an organic film. One of ordinary skilled in the art would understand based on teachings of Nakagawa that one could change the etch parameters (process, equipment and chemicals/gases) to create a curved cross-section profile in the combined device of Matsumoto, Kim and Cabral.

Regarding claim 3, Matsumoto, Kim, Nakagawa and Cabral disclose: The semiconductor die of Claim 2.
Matsumoto, Kim and Cabral do not disclose: wherein the sidewalls of the openings through the polymerized material layer have a non-zero uniform radius of curvature throughout.
However, Nakagawa in a similar device discloses in Fig 9A-9D and [0246-0249] that the etch profile of an organic polymer depends on constituent gases and gas flow. wherein the sidewalls of the openings (9B) through the polymerized material layer (2) have a non-zero uniform radius of curvature throughout. See Fig 9B which shows a curved sidewall profile of opening in an organic polymer.
Additionally, one of ordinary skilled in the art finds it obvious that the etch profile can also be affected by the chamber type and gas pressure to meet the desired application requirements. As seen above from rejection of Claim 1, Cabral discloses a profile wherein the dielectric layer is wider at the top surface and hence the combined device would have the sidewalls of the openings through the polymerized material layer (2) have a non-zero uniform radius of curvature throughout.
References Matsumoto, Kim, Nakagawa and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Matsumoto, Kim and Cabral with the specified features of Nakagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Matsumoto, Kim, Nakagawa and Cabral so that the sidewalls of the openings through the polymerized material layer have a non-zero uniform radius of curvature throughout as taught by Nakagawa in Matsumoto’s, Kim’s and Cabral’s device since, this provides for a consistent etch process for an organic film. One of ordinary skilled in the art would understand based on teachings of Nakagawa that one could change the etch parameters (process, equipment and chemicals/gases) to create a curved cross-section profile in the combined device of Matsumoto, Kim and Cabral so that the sidewalls of the openings through the polymerized material layer have a non-zero uniform radius of curvature.

Regarding claim 4, Matsumoto, Kim, Nakagawa and Cabral disclose: The semiconductor die of Claim 2. Matsumoto further discloses in Fig 5: wherein: the polymerized material layer (4fb) has a planar top surface; and the sidewalls of the openings through the polymerized material layer have a respective top edge (See Fig 5) that coincides with a respective edge of the planar top surface of the polymerized material layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2017/0372996 A1 hereinafter Matsumoto) in view of Cabral et al (US 2013/0234620 A1 hereinafter Cabral) and further in view of Kim (US 2014/0167276 A1 hereinafter Kim) as applied to claim 1 above, and further in view of Meyer et al (US 2017/0309582 A1 hereinafter Meyer).
Regarding claim 9, Matsumoto, Kim and Cabral disclose: The semiconductor die of Claim 1.
Matsumoto, Kim and Cabral do not disclose: wherein the polymerized material layer comprises a polymerized silicone resin layer.
However, Meyer in a similar structure discloses in [0041] that silicone resin polymer or polyimide polymer can be used as a dielectric layer in a interconnect structure.
References Matsumoto, Meyer, Kim and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Matsumoto and Cabral with the specified features of Meyer because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Matsumoto, Kim, Meyer and Cabral so that the polymerized material layer comprises a polymerized silicone resin layer as taught by Meyer in Matsumoto’s, Kim’s, Cabral’s device since, silicone resin and polyimide are most commonly used polymers as dielectric layers in redistribution structures in semiconductor arts due to their electrical insulation and mechanical robustness.

Response to Arguments
Applicant’s arguments with respect to Claims 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Matsumoto and Cabral reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of another Matsumoto (Fig 5), Kim and Cabral.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811